UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [X] Merger [] Liquidation [] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:Nuveen New York Investment Quality Municipal Fund, Inc. 3. Securities and Exchange Commission File No.: 811-06178 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [ ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 333 West Wacker Drive, Chicago, Illinois 60606 6. Name, address, and telephone number of individual the Commission staff should contact with any questions regarding this form: Fatima Sulaiman K&L Gates LLP 1treet, NW Washington DC20006 (202) 778-9000 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Nuveen Investments 333 W. Wacker Dr. Chicago, IL 60606 1-800-257-8787 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X] Management company; [] Unit investment trust; or [] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [] Open-end [X] Closed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Minnesota Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Adviser: Nuveen Fund Advisors, LLC Sub-Adviser: Nuveen Asset Management, LLC Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: N/A If the fund is a unit investment trust (“UIT”) provide: Not Applicable (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? [] Yes [X] No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [] No If Yes, state the date on which the board vote took place: June 22, 2012 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [] No If Yes, state the date on which the shareholder vote took place: January 24, 2013 If No, explain: II. Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X] Yes [] No (a) If Yes, list the date(s) on which the fund made those distributions: 2 March 11, 2013 (b) Were the distributions made on the basis of net assets? [X] Yes [] No (c) Were the distributions made pro rata based on share ownership? [X] Yes [] No (d) If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in kind? [] Yes [] No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: Closed-end funds only: Has the fund issued senior securities? [X] Yes [] No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: Preferred shareholders of the Acquired Funds received the same number of Acquiring Fund VMTP Shares or VRDP Shares, respectively, having substantially identical terms (with respect to VMTP Shares) or substantially similar terms (with respect to VRDP Shares) as the outstanding preferred shares of the Acquired Funds held by such preferred shareholders immediately prior to the closing of the Reorganizations. The aggregate liquidation preference of the preferred shares issued by the Acquiring Fund in the Reorganizations is the same as the aggregate liquidation preference of the corresponding Acquired Fund preferred shares held immediately prior to the Reorganizations. Holders of common shares received newly issued common shares of the Acquiring Fund, the aggregate net asset value of which was equal to the aggregate net asset value of the common shares of the fund held immediately prior to the Reorganization. Fractional shares were sold on the open market and shareholders received cash in lieu of such fractional shares. Has the fund distributed all of its assets to the fund’s shareholders? [X] Yes [] No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: Are there any shareholders who have not yet received distributions in complete liquidation of their interests? [] Yes [X] No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities Does the fund have any assets as of the date this form is filed? (See question 18 above) [] Yes [X] No 3 If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? [] Yes [] No Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? [] Yes [X] No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV. Information About Event(s) Leading to Request For Deregistration (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses: $1,426,339.00 (ii) Accounting expenses: $5,000.00 (iii) Other expenses (list and identify separately): -Proxy Print and Mail: $406,910.00 -Rating Agency and Listing Fees: $64,292.00 -Miscellaneous: $25,819.00 (iv) Total expenses (sum of lines (i)-(iii) above):$1,928,360.00 (b) How were those expenses allocated? The expenses were allocated ratably between Nuveen New York AMT-Free Municipal Income Fund, Nuveen New York Dividend Advantage Municipal Income Fund, Nuveen New York Investment Quality Municipal Fund, Inc., New York Premium Income Municipal Fund, Inc., Nuveen New York Quality Income Municipal Fund, Inc. and Nuveen New York Select Quality Municipal Fund, Inc. based on the projected relative benefits to each Fund during the first year following the Reorganizations. (c) Who paid those expenses? Nuveen New York AMT-Free Municipal Income Fund, Nuveen New York Dividend Advantage Municipal Income Fund, Nuveen New York Investment Quality Municipal Fund, Inc., New York Premium Income Municipal Fund, Inc., Nuveen New York Quality Income Municipal Fund, Inc. and Nuveen New York Select Quality Municipal Fund, Inc. (d) How did the fund pay for unamortized expenses (if any)? N/A Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? [] Yes [X ] No If Yes, cite the release numbers of the Commission’s notice and order or, if no notice or order has been issued, the file number and date the application was filed: 4 V. Conclusion of Fund Business Is the fund a party to any litigation or administrative proceeding? [] Yes [X] No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? [] Yes [X] No If Yes, describe the nature and extent of those activities: VI. Mergers Only (a) State the name of the fund surviving the Merger: Nuveen New York AMT-Free Municipal Income Fund (b) State the Investment Company Act file number of the fund surviving the Merger: 811-21211 (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: Agreement and Plan of Reorganization filed as Appendix A of Joint Proxy Statement/Prospectus on October 24, 2012 under file number 333-183691 on Form 497 (SEC Accession No. 0001193125-12-431809). (d) If the merger or reorganization agreement has notbeen filed with the Commission, provide a copy of the agreement as an exhibit to this form. 5 VERIFICATION The undersigned states that (i) he or she has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of Nuveen New York Investment Quality Municipal Fund, Inc., (ii) he or she is the Vice President and Secretary of Nuveen New York Investment Quality Municipal Fund, Inc., and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken.The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his or her knowledge, information, and belief. /s/ Kevin J. McCarthy Name: Kevin J. McCarthy Title: Vice President and Secretary 6
